Citation Nr: 1637447	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO. 14-28 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for tinnitus since August 20, 2012. 

2. Entitlement to an initial compensable disability rating for bilateral hearing loss since August 20, 2012. 

3. Entitlement to an effective date prior to August 20, 2012 for the grant of service connection for tinnitus.

4. Entitlement to an effective date prior to August 20, 2012 for the grant of service connection for bilateral hearing loss.

5. Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), bronchitis, a lung disorder, and a breathing disorder. 

6. Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia. 

7. Entitlement to service connection for an acquired psychiatric disorder.

8. Entitlement to service connection for chronic back pain. 

9. Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2014 and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record. 

The issues of entitlement to service connection for a pulmonary disorder, a sleep disorder, an acquired psychiatric disorder, chronic back pain, and SMC based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is in receipt of the maximum schedular disability rating for his tinnitus; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.

2. The Veteran's bilateral hearing loss was productive of a puretone threshold average of 18.75 decibels (dB) and speech recognition ability of 98 percent in the right ear and a puretone threshold average of 31.25 dB and speech recognition ability of 96 percent in the left ear, at worst.

3. The Veteran did not file an informal or formal claim for entitlement to service connection for tinnitus prior to August 20, 2013.

4. The Veteran did not file an informal or formal claim for entitlement to service connection for bilateral hearing loss prior to August 20, 2013.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.87, Diagnostic Code (DC) 6260 (2015).

2. The criteria for an initial compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, DC 6100 (2015).

3. The criteria for an effective date earlier than August 20, 2012 for the award of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2015).

4. The criteria for an effective date earlier than August 20, 2012 for the award of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The claims for a higher initial rating and earlier effective dates are downstream issues, which were initiated by a notice of disagreement (NOD). The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See 38 U.S.C.A. §§ 5104, 7105 (West 2014). Hence, there is no duty to provide additional VCAA notice for these claims.

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The March 2014 VA examiner performed an in-person examination and provided clear explanations in support of her opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). This VA examination is adequate to decide the increased ratings claims. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Increased Ratings

The Veteran asserts that his tinnitus and bilateral hearing loss disabilities should be rated higher than the currently assigned disability ratings. The Board shall consider these disabilities in tandem. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Tinnitus is rated under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus. Note (2) provides that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears. Id. A higher evaluation for tinnitus is not available in the Schedule. 

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

In August 2013, the Veteran filed an informal claim for service connection for bilateral hearing loss and tinnitus. 

The claims file includes a March 2014 VA audiological examination report, which showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
15
45
18.75
LEFT
10
10
45
60
31.25

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear. The examiner indicated that the Veteran had a bilateral sensorineural hearing loss. The examiner stated that the tinnitus and hearing loss did not impact the Veteran's ordinary conditions of daily life, including his ability to work; however, the Veteran stated that he is, at times, unable to hear his wife when she talks. The Veteran also asserted that the tinnitus was "medium annoying," but that he was used to its symptoms. 

An August 2015 VA audiology consultation note showed that the Veteran complained of constant ringing in both ears, which he ignores; however, he denied dizziness symptoms. He also stated that he had headaches, which occurred rarely, and that he has taken quinine. An evaluation showed that the Veteran's right ear had normal hearing through the 3000 Hz range, but had moderate to moderately severe hearing loss above this range. Similarly, the left ear had normal hearing through the 2000 Hz range, but had moderate to moderately severe hearing loss above this range. The Veteran's word recognition ability was good for both ears. However, this evaluation did not provide the specific pure tone threshold levels or the word recognition results in percentages. The audiologist indicated that the Veteran would have some difficulty hearing women's and children's voices and that he would have difficulty hearing when there is background noise. The audiologist recommended that he wear hearing aids. 

A November 2015 VA audiology note showed that the Veteran was issued hearing aids in October 2015. He stated that he was satisfied with the hearing aids, although they caused his voice and noise from dish-washing and vacuuming to be too loud. The Veteran's wife corroborated these statements and she indicated that he wore the hearing aids about half of the time. 

The Veteran's tinnitus has been rated as 10 percent disabling for the entire appellate period, which is the maximum schedular disability rating for this disability. As will be discussed further below, his disability picture is not so unique as to be outside of what is contemplated by the schedular rating. As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Regarding his hearing loss, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. Because the right ear had a puretone average of 18.75 dB and a speech recognition score of 98 percent, it receives a designation of I. See id. Because the left ear had a puretone average of 31.25 dB and a speech recognition score of 96 percent, it also receives a designation of I. See id. The intersection of designations I and I on Table VII establishes that the Veteran's hearing loss is entitled to a noncompensable rating. See 38 C.F.R. § 4.85, DC 6100.

VA regulations include two provisions for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 due to the limitations of speech discrimination tests. The provisions account for a hearing impairment that becomes extreme in the presence of any environmental noise and that cannot always be accurately measured by a speech discrimination test conducted in a quiet room with amplification of sound. See id. Based on the puretone thresholds recorded in the March 2014 VA examination report, the provisions located in 38 C.F.R. § 4.86 (2015) do not apply. 

The preponderance of the evidence is against the claim for a higher rating for hearing loss. The impairment associated with his disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the Schedular criteria for a compensable rating, his reported functional impairment does not warrant a higher rating than is already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

The Veteran's tinnitus does not warrant a rating in excess of 10 percent and his bilateral hearing loss has not met the schedular criteria for a compensable rating during the appellate period. See 38 C.F.R. §§ 4.85, 4.86, 4.87. Although he contends that his hearing loss and tinnitus are more disabling than contemplated by the assigned ratings, the preponderance of the evidence is against the Veteran's claims. Thus, the benefit-of-the-doubt rule does not apply, and entitlements to an initial disability rating in excess of 10 percent for tinnitus and an initial compensable disability rating for bilateral haring loss is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Extraschedular Considerations

The Board has considered whether the evaluations of the Veteran's service-connected tinnitus and bilateral hearing loss disabilities, separately and in tandem, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's tinnitus and bilateral hearing loss disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). These disabilities result in decreased hearing acuity. The Veteran does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.85, 4.86, 4.87, DCs 6100, 6260; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Board has considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The record, including the medical and lay evidence, does not suggest that that the tinnitus and hearing loss disabilities render the Veteran unable to secure or maintain gainful employment. In fact, the March 2014 VA examiner determined that these disabilities do not impact the Veteran's ability to work. Thus, the issue of entitlement to TDIU has not been raised.

Moreover, the record does not suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.



Earlier Effective Dates

In his June 2014 NOD, the Veteran contended that a date earlier than August 20, 2012 should be assigned for the grant of service connection for the tinnitus and bilateral hearing loss disabilities. The Veteran did not specify the basis of his contention. 

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim. The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims. See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01. However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. Id.

In August 2013, the Veteran filed claims for service connection for tinnitus and hearing loss using the Fully Developed Claim (FDC) process; the claim is date stamped August 20, 2013. Under the FDC framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. 

According to 38 U.S.C.A. § 5110(b)(2)(A), "the effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application." A claim for service connection submitted through the FDC process by definition meets the statutory requirement of "an original claim that is fully-developed." See 38 U.S.C.A. § 5110.

However, 38 U.S.C.A. § 5110(b)(2)(A) does not establish that the effective date for claims filed under the FDC process is automatically one year prior to the date of the filing of the formal claim for service connection. Instead, the statute states that the effective date shall be fixed in accordance with the facts found, so long as the date established by the facts is not earlier than one year prior to the date of the receipt of the application for service connection. 

The Veteran did not file any claims, formal or informal, prior to August 20, 2013 for these disabilities. Thus, after applying the VA laws and regulations pertaining to the FDC process, the earliest possible effective date for the award of service connection is August 20, 2012, which is one year prior to the date of the receipt of the Veteran's claims for these disabilities. Accordingly, these appeals must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

An initial disability rating in excess of 10 percent for tinnitus since August 20, 2012 is denied. 

An initial compensable disability rating for bilateral hearing loss since August 20, 2012 is denied. 

An effective date prior to August 20, 2012 for the grant of service connection for tinnitus is denied. 

An effective date prior to August 20, 2012 for the grant of service connection for bilateral hearing loss is denied.


REMAND

The Board must remand the issues of entitlement to service connection for a pulmonary disorder, a sleep disorder, an acquired psychiatric disorder, chronic back pain, and SMC based on aid and attendance for additional procedural and evidentiary development. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Also, ask the Veteran AND his attorney to resubmit the VA mental disorders DBQ and February 2, 2015 private mental health evaluation by Dr. HHG that was faxed to VA on March 17, 2015. Attempt to obtain and associate with the claims file any records identified by the Veteran, including the DBQ and evaluation from Dr. HHG. If the records are unavailable, document the process and attempts made to ascertain and associate them with the claims file.

The RO must ensure that LEGIBLE copies of a VA mental disorders (other than PTSD and eating disorder) disability benefits questionnaire (DBQ) and a February 2, 2015 private mental health evaluation by Dr. Heather Henderson-Galligan ("Dr. HHG") are substituted in the present electronic record. Both documents were transmitted by facsimile on March 17, 2015 but are illegible following handling and scanning into VBMS. 

2. Obtain any outstanding VA medical records pertaining to a pulmonary disorder, a sleep disorder, an acquired psychiatric disorder, chronic back pain, and SMC based on aid and attendance and associate these records with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current acquired psychiatric disorder and its symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, psychiatric examination, and sound medical principles, the VA examiner should state and provide opinions as to:

The current diagnosis of any psychiatric disorders, if any are present.

Whether the Veteran's current acquired psychiatric disorder, if any is present, manifested in service, within one year of separation from service, or was otherwise caused by an in-service incident. 

Whether the Veteran's current acquired psychiatric disorder, if any is present, was CAUSED or AGGRAVATED by his service-connected tinnitus and bilateral hearing loss disabilities. 

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service entrance and separation examinations from June 1964 and September 1968 that did not show any psychiatric symptoms, complaints, or abnormalities. 

*August 2013 claim for a mental health disorder.

*April 2013 and July 2014 VA primary care notes showing that the Veteran was diagnosed with anxiety and was prescribed Zoloft. 

*February 2015 private evaluation for the Veteran's sleep disorder and pulmonary disorder in which the doctor indicates that the Veteran's anxiety permanently aggravates his obstructive sleep apnea (OSA). 

*March 2015 letter in which the Veteran's attorney summarizes a February 2015 private mental health evaluation where Dr. HHG states that the Veteran's depressive disorder is secondary to his medical conditions and that it is more likely than not that the service-connected tinnitus and bilateral hearing loss are aggravating his depressive disorder with mixed features due to another medical disorder.

*Mental disorder DBQ and Dr. HHG's private mental health evaluation that were associated with the claims file in March 2015, which are currently illegible in VBMS. 

*Treatise documents and studies submitted in March 2015 that discuss the general relationships between tinnitus and depression, and psychiatric disorders and sleep apnea. 

*May 2015 VA primary care note showing a history of depression and anxiety related to the Veteran's health issues. 

*September 2015 VA examination for housebound status or permanent need for regular aid and attendance showing that the Veteran has dementia. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Following the above developments, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current pulmonary disorder, including COPD, bronchitis, lung disorder, and a breathing disorder. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should state and provide opinions as to:

The current diagnosis of any pulmonary disorder, if any is present.

Whether the Veteran's current pulmonary disorder, if any is present, manifested in service or is otherwise caused by an in-service incident. 

Whether the Veteran's current pulmonary disorder, if any is present, was CAUSED or AGGRAVATED by his service-connected disabilities, or any other medical disorder, including anxiety or depression. 

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service entrance and separation examinations from June 1964 and September 1968 that did not show any pulmonary symptoms, complaints, or abnormalities. 

*September 2009 private progress note showing a diagnosis of COPD and bronchitis, and indicating that the Veteran smoked a pack of cigarettes per day since high school but that he quit smoking in April 2008. The private doctor stated that the Veteran's bronchitis was due to smoking.

*November 2009 private spirometry evaluation showing a severe lung defect and suggesting the presence of emphysema. 

*June 2010 private chest x-ray showing an impression of COPD with a bibasilar scar. 

*July 2014 VA primary care note showing a COPD exacerbation episode, but not discussing the etiology of this disorder. 

*February 2015 letter in which a private doctor opined that the Veteran's COPD is permanently aggravated by his OSA, which is aggravated by his anxiety. 

*Treatise documents and studies submitted in March 2015 that discuss the general relationship between COPD and OSA. 

*May 2015 VA neuropsychology note showing that the Veteran uses oxygen therapy 24 hours per day due to severe COPD. 

*September 2015 VA examination for housebound status or permanent need for regular aid and attendance showing that the Veteran's COPD restricts his activities and function. 

*December 2015 VA pulmonary clinic note indicating that the Veteran has a 50-pack year smoking history, severe COPD, and OSA. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Following the above developments, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current sleep disorder, including OSA and insomnia. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should state and provide opinions as to:

The current diagnosis of any sleep disorder, if any is present.

Whether the Veteran's current sleep disorder, if any is present, manifested in service or is otherwise caused by an in-service incident. 

Whether the Veteran's current sleep disorder, if any is present, was CAUSED or AGGRAVATED by his service-connected disabilities or any other medical disorder, including a pulmonary disorder. 

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service entrance and separation examinations from June 1964 and September 1968 that did not show any sleep disorder symptoms, complaints, or abnormalities. 

*January 2010 private polysomnography report showing severe obstructive sleep apneas syndrome and prolonged nocturnal hypoxemia. 

*July 2014 VA primary care and December 2015 VA pulmonary clinic notes showing that the Veteran's moderate OSA was stable with the use of a continuous positive airway pressure (CPAP) machine. 

*February 2015 letter in which a private doctor opined that the Veteran's OSA was permanently aggravated by his anxiety. 

*Treatise documents and studies submitted in March 2015 that discuss the general relationships between OSA and psychiatric disorders, and OSA and COPD. 

*September 2015 VA examination for housebound status or permanent need for regular aid and attendance showing that the Veteran's sleep apnea restricts his activities and function.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

6. Following the above developments, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current chronic back pain symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should state and provide opinions as to:

The current diagnosis of any back disorder, if any is present.

Whether the Veteran's current back disorder, if any is present, manifested in service, within one year of separation from service, or is otherwise caused by an in-service incident, including an injury to his back during a jump from a helicopter. 

THE EXAMINER IS ADVISED THAT FOR PURPOSES OF THIS ANALYSIS, THE VETERAN'S ACCOUNT OF HAVING SUSTAINED IN-SERVICE BACK TRAUMA WHEN ALIGHTING FROM A HELICOPTER IS PRESUMED CREDIBLE. 

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service entrance and separation examinations from June 1964 and September 1968 that did not show any back disorder symptoms, complaints, or abnormalities. 

*June 2010 private chest x-ray showing some diffuse degenerative changes of the thoracic spine. 

*October 2013 VA primary care note in which the Veteran complained of lower back pain that radiated down the right buttock and right leg for approximately one week. The Veteran alleged to have lower back pain since he was injured during an in-service helicopter jump in 1968. 

*May 2015 VA neuropsychology note showing an impression of low back pain, but not discussing its etiology. 

*July 2015 VA geriatric medicine outpatient note in which the Veteran described an in-service injury to his back when he jumped out of a helicopter in Vietnam. 

*September 2015 VA examination for housebound status or permanent need for regular aid and attendance showing that the Veteran's low back pain restricts his activities and function.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

7. After undertaking any other appropriate development deemed necessary, readjudicate the claims of service connection for a pulmonary disorder, a sleep disorder, an acquired psychiatric disorder, chronic back pain, and SMC based on aid and attendance on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


